Motion Granted and Order filed May 11, 2012




                                                 In The

                              Fourteenth Court of Appeals
                                             ____________

                                         NO. 14-12-00358-CV
                                           ____________

 YOLANDA SANDRIA SAQUI AND ROSALIN REYES RAMIREZ, EACH INDIVIDUALLY
     AND AS PERSONAL REPRESENTATIVES OF THE ESTATE OF MIGUEL ANGEL
                       BARRAGAN SANDRIA, Appellants

                                                    V.

 PRIDE INTERNATIONAL, INC., MEXICO DRILLING LIMITED, LLC, PRIDE CENTRAL
       AMERICA, LLC, PRIDE CENTRAL AMERICA, LLC (MEXICAN BRANCH) AND
         GULF OF MEXICO PERSONNEL SERVICES S. DE R.L. DE C.V., Appellees


                              On Appeal from the 234th District Court
                                      Harris County, Texas
                                Trial Court Cause No. 2010-01480


                                      ABATEMENT ORDER

       On May 7, 2012, appellants filed a motion to stay this appeal pending completion of the
settlement of the underlying case. We GRANT the motion and issue the following order:

       The court ORDERS the appeal ABATED for a period of sixty days so that the parties may
execute releases and fund the settlement of the underlying case.         When the settlement has been
finalized, the parties are ordered to file a motion to dismiss the appeal, or other appropriate dispositive
motion, as soon as practicable. See Tex. R. App. P. 42.1.
       The appeal is ABATED, treated as a closed case, and removed from this court’s active docket
for a period of sixty days. The appeal will be reinstated on this court’s active docket after sixty days or
when a motion to dismiss the appeal pursuant to settlement is filed. Any party may file a motion
stating grounds for reinstating the appeal before the end of the sixty-day period. Any party may also
file a motion to dismiss the appeal or other dispositive motion at any time. Any party may file a
motion to extend the abatement period to finalize the settlement.



                                             PER CURIAM



Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                                    2